In an action, inter alia, to recover upon certain debts allegedly owed to the estate of Jacob Cohen, plaintiff appeals from an order of the Supreme Court, Nassau County, entered December 12, 1978, which, inter alia, transferred the action to the Surrogate’s Court, Kings County. Order affirmed, with $50 costs and disbursements. Although the Surrogate’s Court does not generally have jurisdiction over inter vivos trusts, the trust in question is so intimately connected with the estate of Jacob Cohen that the dispute "affects the administration” of the estate (see CPLR 325, subd [e]). The res consists of fractional interests in businesses which the decedent owned in part at the time of his death. The estate’s interests in those businesses were subsequently sold with the approval of the Surrogate but payment was secured by the interests themselves. Further, the parties to the dispute are also coexecutors of the estate (see Matter of Koehler, 134 Mise 532). Damiani, J. P., O’Connor, Lazer and Margett, JJ., concur.